In a child protective proceeding pursuant to Family Court Act article 10, the father appeals (1), as limited by his brief, from so much of a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated November 18, 1997, as, after a hearing, found that he neglected the subject children, and (2) from an order of disposition of the same court, entered March 11, 1998, which, inter alia, placed the children in the custody of the mother.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner proved by a preponderance of the evidence at *583the fact-finding hearing that the father neglected his daughter in that he engaged in acts of violence against her mother in the child’s presence, thereby creating an imminent danger that the child’s physical, mental, and emotional health would be harmed (see, Matter of Tami G., 209 AD2d 869; see also, Matter of Athena M., 253 AD2d 669; Matter of Deandre T., 253 AD2d 497; Matter of Lonell J., 242 AD2d 58).
The evidence also supports a finding of derivative neglect with regard to the petitioner’s son (see, Matter of Dutchess County Dept. of Social Servs. [Brittney C.], 242 AD2d 533, 534; Matter of Dutchess County Dept. of Social Servs. [Douglas E.], 191 AD2d 694; Matter of Rasheda S., 183 AD2d 770; Matter of Christina Maria C., 89 AD2d 855). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.